           Case 20-00331-5-DMW                                 Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28                           Page 1 of 8

                                                                      UNITED STATES BANKRUPTCY COURT
                                                                     EASTERN DISTRICT OF NORTH CAROLINA
                                                                              RALEIGH DIVISION

 Fill in this information to identify your case:
 Debtor 1               Kesha Quinell Santiago
                              First Name            Middle Name                Last Name
 Debtor 2
 (Spouse, if filing)          First Name            Middle Name                Last Name
                                                                                                                         Check if this is an amended plan, and
                                                                                                                         list below the sections of the plan that
                                                                                                                         have been changed.

 Case number:
 (If known)




                                                                            CHAPTER 13 PLAN

 Part 1:       Notices

Definitions:               Definitions of several terms used in this Plan appear online at https://www.nceb.uscourts.gov/local-forms under the heading
                           “Chapter 13 Plan Definitions.” These definitions also are published in the Administrative Guide to Practice and Procedure for the
                           United States Bankruptcy Court for the Eastern District of North Carolina.

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be
                           confirmable.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated if the plan is confirmed.
                           You should read this plan carefully and discuss it with your attorney if you have an attorney in this bankruptcy case. If you do
                           not have an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the United States
                           Bankruptcy Court for the Eastern District of North Carolina (“Court”). The Court may confirm this plan without further
                           notice if no objection to confirmation is filed. In addition, you may need to file a timely proof of claim in order to be paid
                           under any confirmed plan.

                           Only allowed claims will receive a distribution from the Trustee, and all payments made to creditors by the Trustee shall be made
                           in accordance with the Trustee’s customary distribution process. When required, pre-confirmation adequate protection payments
                           shall be paid in accordance with Local Rule 3070-1(c). Unless otherwise ordered by the Court, creditors not entitled to adequate
                           protection payment will receive no disbursements from the Trustee until after the plan is confirmed.

                           The following matters may be of particular importance to you. Debtors must check one box on each line of §§ 1.1, 1.2, and 1.3,
                           below, to state whether or not the plan includes provisions related to each item listed. If an item is checked “Not Included,” or
                           if neither box is checked, or if both boxes are checked, the provision will not be effective, even if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.3, which may result in a             Included                    Not Included
              secured claim being treated as only partially secured or wholly unsecured. This could
              result in the secured creditor receiving only partial payment, or no payment
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set             Included                    Not Included
              out in Section 3.5.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                    Not Included


 Part 2: Plan Payments and Length of Plan
2.1 The Debtor(s) shall make regular payments to the Trustee as follows:
      $ 750.00 per Month for 60 months

       (Insert additional line(s), if needed.)

2.2 Additional payments. (Check one.)

                                                                                   E.D.N.C. Local Form 113A (9.1.2019)                      Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-00331-5-DMW                                Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28                  Page 2 of 8

 Debtor                Kesha Quinell Santiago                                                 Case number

                None. (If “None” is checked, the rest of this section need not be completed.)
                The Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source,
                estimated amount, and date of each anticipated payment. (Insert additional rows, if needed.)


2.3 The total amount of estimated payments to the Trustee is $               45,000.00   .

2.4 Adjustments to the Payment Schedule/Base Plan (Check one).

                None.

                Confirmation of this plan shall not prevent an adjustment to the plan payment schedule or plan base. The Trustee or the Debtor(s)
                may seek to modify the plan payment schedule and/or plan base within 60 days after the governmental bar date to accommodate secured
                or priority claims treated in Parts 3 or 4 of this Plan. This provision shall not preclude the Debtor or the Trustee from opposing
                modification after confirmation on any other basis.

2.5 Applicable Commitment Period, Projected Disposable Income, and “Liquidation Test.”
    The Applicable Commitment Period of the Debtor(s) is 36 months, and the projected disposable income of the Debtor(s), as referenced in 11
    U.S.C. § 1325(b)(1)(B), is $ 0.00 per month. The chapter 7 “liquidation value” of the estate of the Debtor(s), as referenced in 11 U.S.C. §
    1325(a)(4), refers to the amount that is estimates to be paid to holders of non-priority unsecured claims. In this case, this amount is $ 0.00

 Part 3:      Treatment of Secured Claims

3.1 Lien Retention.
    The holder of each allowed secured claim provided for below will retain the lien on the property interest of the Debtor(s) or the estate until the
    earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) discharge of the Debtor(s) under 11 U.S.C. § 1328.

3.2 Maintenance of Payments and Cure of Default (if any) (Check one.)
        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
        The current contractual installment payments will be maintained on the secured claims listed below, with any changes required by the
        applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the Trustee
        (“Conduit”) or directly by the Debtor(s), as specified below. Any arrearage listed for a claim below will be paid in full through
        disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the Court, the amounts listed on a proof
        of claim filed before the filing deadline under Bankruptcy Rule 3002(c) will control over any contrary amounts listed below as to the
        current installment payment and arrearage. In the absence of a timely filed proof of claim, the amounts stated below are controlling as to
        the current installment payment and arrearage. If relief from the automatic stay is ordered as to any item of collateral listed in this
        paragraph, then, unless otherwise ordered by the Court, all payments under this paragraph as to that collateral will cease, and all secured
        claims based on that collateral will no longer be paid by the plan.

 Creditor Name                               Collateral                          Current Installment        Arrears Owed                Interest Rate
                                                                                 Payment                    (if any)                    on Arrearage
                                                                                 (including escrow)                                     (if appliable)
 Selene Finance LP                 1249 Fairway Terrace Rocky                                       $548.97            $4,102.00        0.00%
                                   Mount, NC 27804 Edgecombe                         To be disbursed by:
                                   County                                           Trustee
                                   PIN: 385107781227                                Debtor(s)
                                   Deed Book/Page:2398/476
                                   Deed Date: 05/23/2008
      Insert additional claims as needed.

     Other. (Check all that apply, and explain.) The Debtor(s):
     (a)      do intend to seek a mortgage modification with respect to the following loan(s) listed above:


      (b)          do not intend to seek mortgage modification with respect to the following loan(s) listed above;

      (c)          intend to:

3.3 Request for Valuation of Security and Modification of Undersecured Claims. (Check one)

                                                                             E.D.N.C. Local Form 113A (9.1.2019)                   Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 20-00331-5-DMW                                 Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28                      Page 3 of 8

 Debtor                Kesha Quinell Santiago                                                 Case number

              None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Claims Excluded from 11 U.S.C. § 506(a). (check one)

              None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Avoidance of Judicial Liens or Nonpossessory, Nonpurchase-Money Security Interests.
    (Check one)

              None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6 Surrender of Collateral. (Check one.)
         None. If “None” is checked, the rest of § 3.6 need not be completed or reproduced.

 Part 4: Treatment of Fees and Priority Claims
4.1 General Treatment: Unless otherwise indicated in this Part or in Part 8, Nonstandard Plan Provisions, the Trustee’s fees and all allowed
     priority claims, will be paid in full without interest through Trustee disbursements under the plan.

4.2 Trustee’s Fees: Trustee’s fees are governed by statute and orders entered by the Court and may change during the course of the case. The
    Trustee’s fees are estimated to be 10.00 % of amounts disbursed by the Trustee under the plan and are estimated to total $ 4,500.00                   .

4.3 Debtor’s Attorney’s Fees. (Check one, below, as appropriate.)
              Debtor(s)’ attorney has agreed to accept as a base fee $ 6,500.00 , of which $ 148.50                   was paid prior to filing. The
              Debtor(s)' attorney requests that the balance of $ 6,351.50 be paid through the plan.

                     The Debtor(s)' attorney intends to apply or has applied to the Court for compensation for services on a “time and expense” basis, as
                     provided in Local Rule 2016-1(a)(7). The attorney estimates that the total amount of compensation that will be sought is $      , of
                     which $      was paid prior to filing. The Debtor(s)' attorney requests that the estimated balance of $     be paid through the plan.

4.4 Domestic Support Obligations ("DSO's"). (Check all that apply.)

              None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Priority Claims Other than Attorney’s Fees and Those Treated in Section 4.4
             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


 Part 5: Unsecured Non-priority Claims
5.1 General Treatment. After confirmation of a plan, holders of allowed, non-priority unsecured claims that are not specially classified in § 5.2
     below, will receive a pro rata distribution with other holders of allowed, non- priority unsecured claims from the higher of either the disposable
     income of the Debtor(s) over the applicable commitment period or liquidation test (see paragraph 2.5). Payments will commence after payment
     to the holders of allowed secured, arrearage, unsecured priority, administrative, specially classified unsecured claims, and the Trustee’s fees.

      Except as may be required by the “disposable income” or “liquidation” tests, or as may otherwise be specifically set forth in this Plan, no
      specific distribution to general unsecured creditors is guaranteed under this Plan, and the distribution to such creditors may change depending on
      the valuation of secured claims (including arrears) and/or the amounts which will be paid to holders of priority unsecured claims under this Plan,
      both of which may differ from the treatment set forth in Parts 3 and 4 of this Plan based on claims filed by secured and priority creditors, or
      based on further orders of the Court.

5.2 Co-Debtor and Other Specially Classified Unsecured Claims. (Check one.)
        None. If “None” is checked, the rest of Part 5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are to be treated as specified. All other executory
      contracts and unexpired leases are rejected. Allowed claims arising from the rejection of executory contracts or
      unexpired leases shall be treated as unsecured non-priority claims under Part 5 of this Plan, unless otherwise
      ordered by the Court. (Check one.)
              None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
                                                                                    [OR]

                                                                             E.D.N.C. Local Form 113A (9.1.2019)                       Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 20-00331-5-DMW                                 Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28                              Page 4 of 8

 Debtor                Kesha Quinell Santiago                                                           Case number

              The executory contracts and unexpired leases listed below will be assumed (“A) or rejected (“R), as specified below.

      If assumed, post-petition installment payments on the claims listed below will be paid directly by the Debtor(s) according to the terms of the
      underlying contract. Any pre-petition arrears listed on an assumed executory contract/unexpired lease will be cured by payments disbursed by
      the trustee over the “Term of Cure” indicated, with interest (if any) at the rate stated.

                                                                                Pre-petition
                                                                                                                       Term of      Current            Contract or
                                                                               Arrears to be     Interest Rate
      Lessor/Creditor                     Subject of                 A or R                                             Cure         Mo.               Lease Ends
                                                                                  Cured           On Arrears
           Name                         Lease/Contract                                                                (#of mos.)     Pmt.               (mm/yyyy)
                                                                                  (if any)
 Progressive               Couch                                       A      $0.00              0.00%                    0        $0.00                          / /
 Leasing
Insert additional leases or contracts, as needed.

 Part 7:      Miscellaneous Provisions

7.1 Vesting of Property of the Bankruptcy Estate: (Check one.)
    Property of the estate will vest in the Debtor(s) upon:
         plan confirmation.
         discharge
         other:

7.2 Possession and Use of Property of the Bankruptcy Estate: Except as otherwise provided or ordered by the Court, regardless of when property
    of the estate vests in the Debtor(s), property not surrendered or delivered to the Trustee (such as payments made to the Trustee under the Plan)
    shall remain in the possession and control of the Debtor(s), and the Trustee shall have no liability arising out of, from, or related to such property
    or its retention or use by the Debtor(s). The use of property by the Debtor(s) remains subject to the requirements of 11 U.S.C. Â§ 363, all other
    provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

7.3 Rights of the Debtor(s) and Trustee to Object to Claims: Confirmation of the plan shall not prejudice the right of the Debtor(s) or Trustee to
    object to any claim.

7.4 Rights of the Debtor(s) and Trustee to Avoid Liens and Recover Transfers: Confirmation of the plan shall not prejudice any rights the
    Trustee or Debtor(s) may have to bring actions to avoid liens, or to avoid and recover transfers, under applicable law.

 Part 8:      Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


 Part 9:      Signatures

9.1        Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for
Debtor(s), if any, must sign below.

 X     /s/ Kesha Quinell Santiago                                                  X
       Kesha Quinell Santiago                                                             Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 24, 2020                                            Executed on


By signing and filing this document, the Debtor(s) certify that the wording and order of the provisions in this Chapter 13 plan are identical
to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions included in Part 8.

 X     /s/ H. Frank Allen                                                          Date     January 24, 2020
       H. Frank Allen                                                                                MM/DD/YYYY
       Signature of Attorney for Debtor(s)

                                                                                 E.D.N.C. Local Form 113A (9.1.2019)                           Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 20-00331-5-DMW                                  Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28        Page 5 of 8

 Debtor                Kesha Quinell Santiago                                                 Case number

If this document is also signed and filed by an Attorney for Debtor(s), the Attorney also certifies, that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in E.D.N.C. Local Form 113, other than any nonstandard provisions
included in Part 8.




                                                                             E.D.N.C. Local Form 113A (9.1.2019)         Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
Case 20-00331-5-DMW   Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28   Page 6 of 8



                    UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           RALEIGH DIVISION

 In the matter of:      KESHA QUINELL SANTIAGO         201/5336

                                  SUMMARY
                              CHAPTER 13 PLAN

 1. The future earnings of the debtor are submitted to the control
 of the court and debtor shall pay to the trustee $750.00 monthly
 for no more than 60 months.

 2.    From the payments so         received,    the   trustee    shall    make
 disbursements as follows:

 a. priority creditors as required by Section 507 of the Bankruptcy
 Code in deferred cash payments.
 b. secured creditors whose claims are non-avoidable and duly filed
 and allowed if determined to be secured by the trustee. Avoidable
 secured creditors are to be treated as unsecured until status of
 their lien can be determined.
 c. priority unsecured creditors.
 d. creditors outside the plan are to be paid in accordance with
 their contracts.

 3. The following shows creditors dealt with by the plan and their
 classification.

 Creditor Name                      Debt               Security

 PRIORITY CREDITORS

 SECURED CREDITORS

 Selene Finance                     $32,938.20         1249 Fairway Ter
                                                       Rocky Mount, NC
                                                       27804 (Conduit)
                                    $4,102.00          Arrearages
                                                       (LOP)

 SECURED CREDITORS (AVOIDABLE)

 CREDITORS OUTSIDE THE PLAN
 Progressive Leasing                                   Couch

                            “END OF DOCUMENT”
Case 20-00331-5-DMW          Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28          Page 7 of 8




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

 IN THE MATTER OF:

 KESHA QUINNELL SANTIAGO                                               CHAPTER 13

 DEBTOR

                                 CERTIFICATION OF SERVICE

 I, H. Frank Allen, Attorney at Law, PO Box 1258, Tarboro, NC 27886-1258 certify:
 That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age:
 That on the 24 day of January, 2020, I served copies of the Chapter 13 Plan on the below
 indicated person(s), along with creditors on the attached mailing matrix at their respective
 addresses.

                                        Kesha Quinnell Santiago        (Debtor)
                                        1249 Fairway Terrace
                                        Rocky Mount, NC 27804

                                        Joseph A. Bledsoe III
                                        Chapter 13 Trustee
                                        PO Box 1618
                                        New Bern, NC 28563

 by depositing a copy thereof, postage prepaid, in the United States Mail addressed to the above
 listed persons.

 I certify under penalty of perjury that the foregoing is true and correct.

 Dated: 01/24/2020

                                                H. FRANK ALLEN, ATTORNEY AT LAW


                                                /s/ H. Frank Allen
                                                H. Frank Allen
                                                NC State Bar No. 6480
        Case 20-00331-5-DMW       Doc 2 Filed 01/24/20 Entered 01/24/20 14:32:28   Page 8 of 8



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Ashley Funding Services LLC           NC Department of Revenue
Resurgent Capital Services            OSD Bankruptcy Department
PO Box 10587                          P.O. Box 1168
Greenville, SC 29603-0587             Raleigh, NC 27602



City of Rocky Mount                   Progressive Leasing
PO Box 1180                           C/O NPRTO South-East, LLC
Rocky Mount, NC 27803                 256 West Data Drive
                                      Draper, UT 84020



Direct TV                             SECU
c/o Credence Res Management           Attn: Lori Barnes
PO Box 1253                           PO Box 25279
Southgate, MI 48195-0253              Raleigh, NC 27611



Directv, LLC                          Selene Finance LP
by American InfoSource as agent       9990 Richmond Ave Ste 400 South
PO Box 5008                           Houston, TX 77042
Carol Stream, IL 60197-5008



Hutchens Law Firm                     Sprint
P.O. Box 1028                         c/o Diversified Consultants
Fayetteville, NC 28302                P.O. Box 551268
                                      Jacksonville, FL 32255



Internal Revenue Service              SYNCB Amazon PLCC
Central Insolvency Operations         P.O. Box 965015
P.O. Box 7346                         Orlando, FL 32896
Philadelphia, PA 19101



Laboratory Corp of America            US Cellular
c/o Central Credit Services           Dept 0205
9550 Regency Square, Ste. 500         Palatine, IL 60055-0001
Jacksonville, FL 32225



Midland Credit Management
2365 Northside Dr Ste 300
San Diego, CA 92108




Nash County Tax Department
120 West Washington Street
Nashville, NC 27856
